     Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


MV3 PARTNERS LLC,                     §
                                      §   Civil Action No.: 6:18-cv-308-ADA
                                      §
              Plaintiff,              §
                                      §   JURY TRIAL DEMANDED
v.                                    §
                                      §   ORAL ARGUMENT REQUESTED
ROKU, INC.,                           §
                                      §
              Defendant.              §




         PLAINTIFF MV3’S OPPOSITION TO DEFENDANT ROKU’S
           MOTION TO SUPPLEMENT THE PRE-TRIAL ORDER
         Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 2 of 6




        Plaintiff MV3 Partners, LLC (“MV3”) submits its opposition to Defendant Roku, Inc.’s

(“Roku”) Motion To Supplement The Pre-Trial Order.

I.      INTRODUCTION

        Roku is attempting to prejudice MV3 by adding 25 new documents to its exhibit list nearly

a month after the Joint Pretrial Order. (D.I. 241). Importantly, of the 25 new documents proposed

by Roku, 15 of the damages documents were not produced until after the deposition of Roku’s

damages expert, Ms. Kindler. Ms. Kindler was deposed on February 27, 2020, and Roku produced

these 15 damages documents (DTRX 698-700, DTRX 702-708, DTRX 716-720) on March 3,

2020. Three more of the new documents (DTRX 715, DTRX 721, and DTRX 722) were never

even produced in the case. Indeed, none of these three documents has Bates Numbers and,

according to MV3’s records, appears to have been provided for the first time on May 26, 2020.

The remaining seven documents are a combination of documents that are already in the case

because they are on MV3’s exhibit list and/or documents that are subject to MILs. In either case,

the addition of the seven remaining documents is at minimum duplicative and unnecessary.

II.     ARGUMENT

        Pretrial orders are governed by Federal Rule of Civil Procedure 16(e), which provides:

“The order following a final pretrial conference shall be modified only to prevent a manifest

injustice.” Fed. R. Civ. P. 16(e). Once the pretrial order is entered, it controls the course and

scope of the proceedings under Federal Rule of Civil Procedure 16(e), and if a claim or issue is

omitted from the order, it is waived, even if it appeared in the complaint. TiVo, Inc. v. EchoStar

Comm. Corp., No. 2:04-CV-1 (DF), 2006 U.S. Dist. LEXIS 102085, at *6 (E.D. Tex. Mar. 13,

2006). The decision to allow any modification of the final pretrial order is within the sound

discretion of the district court. Id.
         Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 3 of 6




       Roku has failed to make a showing of manifest injustice under Federal Rule of Civil

Procedure 16(e), or substantial justification or harmlessness under Federal Rule of Civil Procedure

37(c). See Heidtman v. County of El Paso, 171 F.3d 1038, 1040 (5th Cir. 1999) (explaining the

burden is on the party who allegedly failed to disclose the information to prove that such failure is

harmless). As described above, 18 of the documents Roku is belatedly attempting to add to the

exhibit list were not timely disclosed in discovery.

       Even the cases cited by Roku fail to support the addition of these 18 documents to the case.

Notably, in GSI Tech., Inc. v. United Memories, Inc., No. 5:13-cv-01081-PSG, 2015 U.S. Dist.

LEXIS 145140, at *7 (N.D. Cal. Oct. 23, 2015), the court found the admission of the new exhibits

harmless because they were timely produced in discovery. See GSI Tech., 2015 LEXIS 145140,

at *6-7 (“However, ISSI’s own motion concedes that these exhibits are not new, but were produced

by the parties at least six months ago during discovery. GSI’s failure to identify the exhibits in a

timely manner therefore is harmless under Rule 37(c)(1).”) (internal quotes omitted). Similarly,

in Wilson v. Biomat USA, Inc., No. 2:10-cv-1657-GMN-RJJ, 2011 U.S. Dist. LEXIS 119991, at

*9 (D. Nev. Oct. 17, 2011), the court permitted the addition of new exhibit lists “so long as the

newly added exhibits listed on the updated exhibit list were previously properly disclosed []

pursuant to Fed. R. of Civ. P. 26(a) and (e). Id. at 9. Both cases are inapplicable here as Roku did

not timely produce these documents in discovery.

       Further, as stated above, permitting the addition of these 18 documents is prejudicial

because they were produced after Ms. Kindler’s deposition.1 Under these circumstance, Roku

cannot show that the addition of these documents is substantially justified or harmless – and

certainly cannot demonstrate manifest injustice.




                                                   2
        Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 4 of 6




III.   CONCLUSION

       For the foregoing reasons, MV3 respectfully requests this Court deny Roku’s motion.




1
 Roku also references supplemental documents added by MV3. See Roku’s Opposed Motion to
Supplement the Pretrial Order, at 2. It should be noted that MV3’s supplemental documents were
added before submission of the Joint Pretrial Order. Therefore, Roku’s argument on this point has
no relation to this dispute over additions to the Joint Pretrial Order.


                                               3
       Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 5 of 6




Dated: June 26, 2020              RESPECTFULLY SUBMITTED,

                                  By: /s/ Andy Tindel
                                       J. Mark Mann (Texas Bar No. 12926150)
                                       mark@themannfirm.com
                                       G. Blake Thompson (Texas Bar No. 24042033)
                                       blake@themannfirm.com
                                       MANN | TINDEL | THOMPSON
                                       300 W. Main Street
                                       Henderson, Texas 75652
                                       913 Franklin Ave., Suite 201
                                       Waco, Texas 76701
                                       Telephone: (903) 657-8540
                                       Facsimile: (903) 657-6003

                                         Andy Tindel (Texas Bar No. 20054500)
                                         atindel@andytindel.com
                                         MANN | TINDEL | THOMPSON
                                         112 E. Line Street, Suite 304
                                         Tyler, Texas 75702
                                         Telephone: (903) 596-0900
                                         Facsimile: (903) 596-0909

                                         Craig D. Cherry (Texas Bar No. 24012419)
                                         ccherry@haleyolson.com
                                         HALEY & OLSON, P.C.
                                         100 N. Ritchie Road, Suite 200
                                         Waco, Texas 76712
                                         Telephone: (254) 776-3336
                                         Facsimile: (254) 776-6823

                                         Jonathan K. Waldrop (CA Bar No. 297903)
                                         (Admitted in this District)
                                         jwaldrop@kasowitz.com
                                         Darcy L. Jones (CA Bar No. 309474)
                                         (Admitted in this District)
                                         djones@kasowitz.com
                                         Marcus A. Barber (CA Bar No. 307361)
                                         (Admitted in this District)
                                         mbarber@kasowitz.com
                                         John W. Downing (CA Bar No. 252850)
                                         (Admitted in this District)
                                         jdowning@kasowitz.com
                                         Heather S. Kim (CA Bar No. 277686)
                                         (Admitted in this District)
                                         hkim@kasowitz.com
                                         Jack Shaw (CA Bar No. 309382)
                                         (Admitted in this District)
                                         jshaw@kasowitz.com
                                         ThucMinh Nguyen (CA Bar No. 304382)
                                         (Admitted pro hac vice)
                                         tnguyen@kasowitz.com


                                     4
        Case 6:18-cv-00308-ADA Document 297 Filed 06/26/20 Page 6 of 6



                                                   KASOWITZ BENSON TORRES LLP
                                                   333 Twin Dolphin Drive, Suite 200
                                                   Redwood Shores, California 94065
                                                   Telephone: (650) 453-5170
                                                   Facsimile: (650) 453-5171

                                                   Paul G. Williams (GA Bar No. 764925)
                                                   (Admitted pro hac vice)
                                                   pwilliams@kasowitz.com
                                                   KASOWITZ BENSON TORRES LLP
                                                   1349 West Peachtree Street N.W., Suite 1500
                                                   Atlanta, Georgia 30309
                                                   Telephone: (404) 260-6080
                                                   Facsimile: (404) 260-6081

                                                   Attorneys for Plaintiff
                                                   MV3 PARTNERS LLC




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 26th

day of June, 2020.

                                            /s/ Andy Tindel
                                                Andy Tindel




                                               5
